Citation Nr: 0812805	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-28 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for service-connected residuals of a left lower 
lobectomy, for purposes of accrued benefits.

3.  Entitlement to service connection for residuals of cold 
injury (frostbite), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to November 
1947 and from November 1948 to September 1952.  The veteran 
died in June 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in November and December 
2001 issued in December 2001 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2005, the appellant testified at a  hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A transcript of the hearing has been associated 
with the record.

In September 2005, the Board remanded these issues for 
additional notice and development.  That notice and 
development were completed, and the case was returned to the 
Board for further appellate consideration. 



FINDINGS OF FACT

1.  During service, the veteran was exposed to extreme cold 
while in Korea.

2.  In September 1997, the veteran filed a claim for 
increased rating in excess of 30 percent for service-
connected residuals of left lower lobectomy; in August 2000, 
he filed a claim for service connection for residuals of cold 
injury (frostbite) to the feet during service in Korea.

3.  The Certificate of Death reflects that the veteran died 
on June [redacted], 2001.  The immediate cause of death was 
cardiomyopathy, with no underlying causes of death indicated. 

4.  The appellant was married to the veteran at the time of 
his death in June 2001.

5.  The veteran's claims for increased rating in excess of 30 
percent for service-connected residuals of left lower 
lobectomy and service connection for residuals of cold injury 
(frostbite) to the feet were pending at the time of his 
death. 

6.  At the time of his death, the veteran was service 
connected for degenerative joint disease of the lumbar and 
thoracic spine due to shrapnel wound, rated as 40 percent 
disabling; residuals of left lower lobectomy, rated as 30 
percent disabling; tinnitus, rated as 10 percent disabling; 
degenerative joint disease of the right shoulder, rated as 10 
percent disabling; post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling; bilateral hearing loss, rated 
as 0 percent disabling; residuals of shell fragment wound to 
the scalp, rated as 0 percent disabling; residuals of shell 
fragment wound to the proximal interphalangeal joint of the 
right third finger, rated as 0 percent disabling; and 
residuals of shell fragment wound to the left knee, rated as 
0 percent disabling; and was granted a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  

7.  The weight of the competent evidence demonstrates that 
the veteran's service-connected disabilities did not 
contribute substantially and materially to cause his death.

8.  The weight of the competent evidence in the file at the 
date of the veteran's death demonstrates Forced Expiratory 
Volume in one second (FEV-1) of 66-percent predicted, and 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 74 percent; and does not demonstrate 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardio respiratory limit). 

9.  The weight of the competent evidence in the file at the 
date of the veteran's death demonstrates no residuals of cold 
injury (frostbite). 


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1310, 5103, 513A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.312 (2007).  

2.  The criteria for a disability rating in excess of 30 
percent for service-connected residuals of a left lower 
lobectomy, for purposes of accrued benefits, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5121 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.1-4.14, 
4.97, Diagnostic Code 6844 (2007).

3.  The criteria for service connection for residuals of cold 
injury (frostbite) to the feet, for the purposes of accrued 
benefits, are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5102, 5103, 5103A, 5107, 5121 (West 2002 and Supp. 2007); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 
(2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in September 2001, December 18, 2001, 
December 20, 2001, December 2003, June 2004, and January 2006 
that fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims, and of the appellant's and VA's 
respective duties for obtaining evidence, asked the appellant 
to notify VA of any evidence that she thought would support 
her claims, and asked the appellant to send to VA all 
evidence in her possession that pertained to the claims. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim for service connection for 
accrued benefits is being denied in this Board decision, no 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess.  The appellant has not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown. 

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting an appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case all necessary development has 
been accomplished.  The evidence of record includes the 
veteran's testimony in 2000 during his lifetime, the death 
certificate, private medical records, records of 
hospitalization, the veteran's VA treatment records, VA 
examination reports, VA and private medical opinions, service 
medical records, medical articles, the appellant's 
statements, and the appellant's personal hearing testimony.  

After all reasonable attempts to obtain service personnel 
records have failed, service personnel records are not 
available.  It is indicated that such records were likely 
destroyed; therefore, there is no further duty to attempt to 
obtain such records.  Additionally, on the relevant question 
of in-service occurrence of cold exposure or frostbite injury 
to the feet to which the service personnel records would 
pertain, the Board has found as a fact that during service in 
Korea in the Chosin Reservoir the veteran was exposed to 
extremely cold temperatures.  Because the veteran's in-
service cold exposure has been established as a fact, the 
service personnel records are not necessary to decide this 
claim. 

At the personal hearing in May 2005, the appellant and her 
representative were provided an opportunity to set forth her 
contentions and testimony.  The appellant and her 
representative have also had the opportunity to present 
written and oral arguments in support of the appellant's 
claims.  The record does not otherwise indicate that any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For these reasons, the 
Board finds that VA has fulfilled the duty to notify and 
assist, so that it can consider the merits of this appeal 
without prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. 3.312; see 
Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson 
v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service incurrence will be presumed for 
cardiovascular disease, if manifest to a compensable degree 
within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  In this case, 
the competent evidence also does not show cardiovascular 
disease within one year of service separation; therefore, 
this presumption does not apply.  38 C.F.R. §§ 3.307, 3.309. 

In this case, a Certificate of Death reflects that the 
veteran died on June [redacted], 2001 of the immediate cause of 
cardiomyopathy, with no underlying causes of death indicated.  
The appellant was married to the veteran at the time of his 
death in June 2001.

The appellant contends that the veteran's service-connected 
lung disability (left lower lobectomy) caused his heart 
disorder, including cardiomyopathy, and that the veteran's 
cold-weather injuries caused his amputation of the left lower 
leg and thrombosis, and most likely these conditions led to 
the veteran's cardiomyopathy and his death.  She contends 
that, because the left side of the heart receives oxygenated 
blood from the lungs and pumps it to the body, as pumping 
action is lost in the left side of the heart, blood may back 
up into the lungs, causing heart failure.  She contends that, 
because the lower lobe of the veteran's left lung was removed 
and is the smaller lung, less oxygenated blood was received 
by the heart, most likely contributing greatly to the 
veteran's heart disorder.

At the May 2005 Travel Board hearing, the appellant testified 
that the veteran had been diagnosed with congestive heart 
failure and had to have his leg amputated due to an embolism.  
She maintained that his vascular difficulties were due to his 
service-connected left lower lobectomy.  The appellant stated 
that the veteran received 90 percent of his treatment through 
the VA.  She added that the doctors at the Deborah Heart and 
Lung Center had told her that frostbite had weakened the 
veteran's heart to the point that all of the above happened.  

At the May 2005 personal hearing, the representative read a 
July 2001 statement from Michael Sharf, M.D., who indicated 
that he had reviewed the veteran's hospital records. He 
stated that the veteran had undergone a left thoracotomy and 
resection of a portion of a left lung following a shrapnel 
injury during the Korean War, and this may have compromised 
the veteran's cardiopulmonary reserve thereafter.  The 
appellant and her representative contended that either the 
veteran's shrapnel wounds or the aftereffects of his 
frostbite contributed to the veteran's development of a 
vascular disorder and led to his death from cardiomyopathy.

Service medical records show that, on November 23, 1951, the 
veteran sustained multiple shrapnel wounds that included the 
left back at the level of the third dorsal vertebra that 
passed into the chest and lodged in the left lower lobe.  The 
veteran was hospitalized immediately and later transferred 
from the 121st Evacuation Hospital to the Osaka Army 
Hospital, arriving there on November 28, 1951.  On December 
6, 1951, he had a segmental resection of the left lower lobe, 
decortication and removal of the foreign body from the hilus 
of the left lung.  He was discharged from the Osaka Army 
Hospital after a fairly uneventful post-operative course on 
January 26, 1952.  He was returned to the ZI and was 
reassigned to limited duty under a profile of P3 on March 1, 
1952.  During the interval between his discharge from the 
hospital in Japan and his admission at Walter Reed Army 
Hospital, on June 9, 1952, the veteran had had no 
particularly prominent complaints.  The veteran had claimed 
that his breathing capacity was adequate and other than a 
slight pinching sensation in the left chest he had had no 
difficulty in doing fairly hard labor.  On physical 
examination, there was a well-healed left thoracotomy scar 
along the course of the 5th left rib.  Depressed breath 
sounds were also heard over the area of the scar and slight 
impairment in motion of the left diaphragm was noted.  The 
lung fields were otherwise clear, and the scars were well 
healed.  A chest x-ray showed the bony structure of the 
thoracic cage to be normal except for the absence of the 
fifth left rib.  Obliteration of the left costophrenic sinus 
was noted as was slight elevation of the left leaf of the 
diaphragm.  July 1952 thoracic surgery consult supports an 
impression that the respiratory function was full.  The 
veteran's May 1952 separation examination report showed a 
scar on the left thorax posterior, absence of the left fifth 
rib, obliteration of the left costophrenic thymus, and slight 
elevation of the left leaf of the diaphragm.

At the time of his death, the veteran was service-connected 
for degenerative joint disease of the lumbar and thoracic 
spine due to shrapnel wound, rated as 40 percent disabling; 
residuals of left lower lobectomy, rated as 30 percent 
disabling; tinnitus, rated as 10 percent disabling; 
degenerative joint disease of the right shoulder, rated as 10 
percent disabling; post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling; bilateral hearing loss, rated 
as 0 percent disabling; residuals of shell fragment wound to 
the scalp, rated as 0 percent disabling; residuals of shell 
fragment wound to the proximal interphalangeal joint of the 
right third finger, rated as 0 percent disabling; and 
residuals of shell fragment wound to the left knee, rated as 
0 percent disabling; and was granted a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.

The competent medical evidence weighing in favor of the 
appellant's claim includes a July 2001 opinion from Michael 
Scharf, M.D., that the veteran's left thoracotomy and 
resection of a portion of the left lung following shrapnel 
wound injury in service "may have compromised his 
cardiopulmonary reserve thereafter." 

The competent medical evidence weighing against the 
appellant's claim includes a July 2003 VA heart examination 
review of the claims file and opinion that the veteran's 
service-connected status post shrapnel to the chest, status 
post left lower lobectomy, did not cause or contribute to the 
veteran's death.  The reviewing VA physician opined that the 
veteran died of cardiomyopathy, which was caused by 
nonservice-connected atherosclerotic heart disease, diabetes 
mellitus, and coronary artery disease. 

Additionally competent medical evidence weighing against the 
appellant's claim includes a March 2007 VA heart examination 
report that includes the examiner's opinion that the 
veteran's heart disease, vascular disease, pulmonary embolic 
disease, and metabolic disease (diabetes mellitus) were not 
in any way related to his exposure to cold and/or his 
shrapnel wounds.  The evidence weighing against the 
appellant's claim includes a March 2007 VA neurologist's 
opinion that the cause of the veteran's death was not due to 
any neurological problem.  The evidence weighing against the 
appellant's claim also includes a March 2007 VA pulmonary 
tuberculosis and mycobacterial diseases examination report 
that includes the reviewing VA pulmonary physician's opinion 
that there was no relationship between the cardiomyopathy and 
the pulmonary embolism and partial lobe resection that had 
occurred 50 years prior to the veteran's death. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The July 2001 opinion from Michael 
Scharf, M.D., that the veteran's left thoracotomy and 
resection of a portion of the left lung following shrapnel 
wound injury in service "may have compromised his 
cardiopulmonary reserve," is not indicated to have been 
based on a review of the evidence of record, is a summary 
opinion without a stated basis, is expressed in tentative 
language that diminishes its probative value, and is a 
general opinion pertaining to overall cardiopulmonary health 
but does not specifically relate the veteran's terminal 
cardiomyopathy to service or service-connected disability, 
including service-connected left lower lobectomy.  In 
contrast, the March 2007 VA opinions are indicated to have 
been based on a review of the evidence of record, including 
relevant facts and clinical findings expressed in the 
reports; the unfavorable opinions are stated in more 
affirmative terms; are specific of unfavorable opinions that 
specifically relate to the etiology of the veteran's terminal 
cardiomyopathy; and include medical specialists in cardiology 
and neurology.  For these reasons, the Board finds that the 
March 2007 opinions that weight against the appellant's claim 
are of more probative value, and that the weight of the 
competent evidence demonstrates that the veteran's service or 
service-connected disabilities did not contribute 
substantially and materially to cause his death.

On the medical question of relationship of the veteran's 
cardiomyopathy to service or a service-connected disability, 
including service-connected left lower lobectomy, the 
appellant is competent to testify as to any symptoms she 
observed the veteran experience at any time, or that the 
veteran described to her; however, as a lay person, the 
appellant is not shown to possess the medical training and 
expertise necessary to render a medical opinion.  For this 
reason, any assertions by the appellant that the veteran's 
cardiomyopathy or death were related to his active military 
service (including cold exposure) or service-connected left 
lower lobectomy, or that service-connected left lower 
lobectomy contributed substantially or materially to cause 
the veteran's death, do not constitute medical evidence of a 
nexus between the cause of the veteran's death and any injury 
or disease during of active duty service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Increased Rating for Left Lower Lobectomy for Accrued 
Benefits Purposes

In this case, the veteran's service-connected residuals of 
left lower lobectomy had been rated 30 percent disabling 
since 1952.  The veteran was admitted to the Deborah Heart 
and Lung Center in March 1997 for severe dyspnea and 
underwent many surgical procedures with a reverse saphenous 
vein graft.  

In September 1997, the veteran filed a claim for increased 
rating in excess of 30 percent for service-connected 
residuals of left lower lobectomy.  The veteran died on June 
[redacted], 2001, and the claim for a disability rating in excess of 
30 percent for service-connected residuals of left lower 
lobectomy was pending at his death.  

In July 2001, the appellant filed an accrued benefits claim 
for increased rating in excess of 30 percent for service-
connected residuals of left lower lobectomy.  She indicates 
that during his life the veteran complained of daily cough 
and shortness of breath. 
 
When a veteran has a claim(s) pending at the time of his 
death, his surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing ratings or decisions or other 
evidence that was on file when he died. 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim 
for accrued benefits is separate from the claims that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the veteran's claims and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Effective November 27, 2002, 38 C.F.R. § 3.1000 was amended 
to clarify the terms "evidence in the file at the date of 
death" and "evidence necessary to complete the application."  
See 67 Fed. Reg. 65,707-08 (Oct. 28, 2002).  The term 
"evidence of the file at the date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims file on or before the date of death and, as 
such, is relevant to the disposition of this appeal.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year limit on 
the receipt of accrued benefits so that a veteran's survivor 
may receive the full amount of award for accrued benefits.  
This change applies only to deaths occurring on or after the 
date of enactment, December 16, 2003.  Because the veteran 
died before the date of enactment, this change does not apply 
in this case and is noted only for information purposes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5121(a) (West 
2002 & Supp. 2007).  In Sharp v. Nicholson, 
403 F.3d 1324, 1327 (Fed. Cir. 2005), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
held that 38 U.S.C.A. § 5121(a) does not limit a survivor's 
recovery of accrued benefits to those benefits accrued in the 
two-year period immediately prior to a veteran's death.  See 
also Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).

The veteran's service-connected residuals of left lower 
lobectomy had been rated 30 percent disabling since 1952, 
under Diagnostic Code 6844.  Diagnostic Codes 6840 through 
6845 are rated either under the General Rating Formula for 
Restrictive Lung Disease, or the primary disorder is rated.  
The restrictive lung diseases include Diagnostic Code 6844 
(post-surgical residual, e.g., lobectomy, pneumonectomy).  

The General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845) provides that FEV-1 of 
71- to 80-percent predicted value, or; the ratio of FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent 
predicted, is rated 10 percent disabling.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted, is 
rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Notes to the General Rating Formula for Restrictive Lung 
Disease provide further rating guidance.  Note (1) provides 
that a 100-percent rating shall be assigned for pleurisy with 
emphysema, with or without pleurocutaneous fistula, until 
resolved.  Note (2) provides that, following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  Note (3) provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion shall be rated at least 20-percent 
disabling.  Disabling injuries of shoulder girdle muscles 
(Groups I to IV) shall be separately rated and combined with 
ratings for respiratory involvement.  Involvement of Muscle 
Group XXI (Diagnostic Code 5321), however, will not be 
separately rated.  38 C.F.R. § 4.97. 

The July 1999 VA respiratory examination report reflects 
findings of FEV-1 of 66-percent predicted, which is 
consistent with a 30 percent disability rating under 
Diagnostic Code 6844.  The July 1999 clinical findings also 
included FEV-1/FVC of 74 percent, which is consistent with 
only a 10 percent disability rating under Diagnostic Code 
6844.  The July 1999 VA respiratory examination report also 
reflects the veteran's complaints of shortness of breath with 
talking, coughs occasionally, and diagnosis of moderate 
restrictive lung disease secondary to thoracotomy/lobectomy.  
The examiner indicated that the FVC of 3.0L 64 percent most 
reflected the veteran's status.  Chest X-rays showed mild 
pulmonary vascular congestion.  

At a personal hearing before the Board in July 2000, the 
veteran testified that he was using an inhalator daily, as 
well as occasionally using oxygen and a nebulizer; breathing 
became labored when he walked or when he exerted himself; and 
his breathing disorder had worsened since service.  

In November 2000, the Board remanded the veteran's appeal 
with regard to a rating in excess of 30 percent for residuals 
of a left lower lobe lobectomy to the RO for an examination 
and readjudication, because the July 1999 VA respiratory 
examination report provided no information with regard to 
DLCO (SB), maximum exercise capacity, maximum oxygen 
consumption, or the presence or absence of any cardiac or 
respiratory limitation, cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension episodes, acute 
respiratory failure, or whether or not the veteran required 
oxygen therapy.  Unfortunately, the veteran died in June 2001 
before another examination with these additional measures 
could be made.  

After a review of the evidence, the Board finds that the 
weight of the competent evidence in the file at the date of 
the veteran's death demonstrates FEV-1 of 66-percent 
predicted, and FEV-1/FVC of 74 percent, which is consistent 
with a 30 percent disability rating.  The evidence does not 
demonstrate FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), as required for a 
higher disability rating of 60 percent disability rating 
under Diagnostic Code 6844.  38 C.F.R. § 4.97.  While the 
Board has considered the veteran's and appellant's statements 
and testimony regarding the breathing difficulties the 
veteran suffered, including difficulty breathing with 
exertion, talking, or walking, such general descriptions of 
symptomatology do not more nearly approximate any of the 
rating criteria so as to provide a basis for a disability 
rating in excess of 30 percent.  

For these reasons, the Board finds that criteria for a 
disability rating in excess of 30 percent for service-
connected residuals of a left lower lobe lobectomy, for 
purposes of accrued benefits, have not been met.  The Board 
finds that a preponderance of the evidence is against the 
appellant's claim, the claim must be denied, and the benefit 
of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Cold Injury Residuals  for Accrued 
Benefits

In this case, in August 2000, the veteran filed a claim for 
service connection for residuals of frostbite to the feet.  
The veteran died on June [redacted], 2001, and the claim for service 
connection for residuals of frostbite was pending at his 
death.  

After the veteran's death, in July 2001, the appellant filed 
a claim for accrued benefits.  The appellant contends that 
the veteran was exposed to extreme cold and had frostbite in 
service, and that such exposure caused the vascular problems 
and neurological problems of the feet, so that service 
connection for these as residuals should be established, for 
accrued benefits purposes.  The appellant also contends that, 
even though the RO had denied service connection for pes 
planus on two separate occasions in November 1990 and January 
1994, the veteran's service medical records showed diagnosis 
of, and treatment for, pes planus, 1st, 2nd and 3rd degree, 
and continuing pain in his feet, for which the veteran was 
given arch supports.  She added that pes planus is a cold-
weather injury and that, two days before his demise, the 
veteran had requested service connection for cold-weather 
injuries as he was at the Chosin Reservoir in Korea and had 
suffered from circulation problems ever since his discharge 
from service.  The appellant also contends that, even though 
the RO had denied service connection for amputation of the 
left leg below the knee, this is also evidence of frostbite 
residuals of circulatory or vascular problems.  

Although the veteran's pending claim for service connection 
for residuals of frostbite to the feet terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. 
§ 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim, and the appellant takes the veteran's 
claim as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  In the instant case, the 
veteran died in June 2001, and the appellant's claim for 
accrued benefits was received in July 2001.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a) (West 1991); 38 C.F.R. § 3.1000 
(1999).  Here, the appellant, the veteran's surviving spouse, 
has advanced essentially the same claim for service 
connection for residuals of frostbite of the feet, for 
accrued benefit purposes, which the veteran had pending at 
the time of his death.

In December 2003, Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, these changes apply only to deaths 
occurring on or after the date of enactment, December 16, 
2003.  Because the veteran died before the date of enactment, 
this change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (2003) (codified 
at 38 U.S.C. § 5121(a) (West 2002 & Supp. 2007).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where a veteran who served for ninety 
days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases, including certain cancers, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then, generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's service medical records do not reflect any 
complaints or symptomatology associated with a cold injury.  
Service medical records show treatment for pes planus in 
October 1946 (2nd degree), March and May 1947 (3rd degree), 
July 1947, March and May 1949 (2nd degree), and February and 
April 1950 (3rd degree).  The veteran's November 1947 
examination report showed pes planus, 2nd degree; while his 
November 1948 entrance examination report noted pes planus, 
3rd degree.

The Board notes that the effects of cold injury may not 
become apparent for many years and that VA has taken a number 
of steps to assist claimants and to enhance the adjudication 
of claims for residuals of cold injury.  They include: 
revision and expansion of the criteria for rating residuals 
of cold injury; the addition of a section on cold injury in 
the adjudication procedures manual; and development of a cold 
injury examination protocol.  See VA Adjudication Procedure 
Manual M21-1, Part VI, par. 11.20.  For example, when the 
fact or participation in the Chosin Reservoir campaign is 
established, exposure to extreme cold can be conceded, 
despite the lack of any specific record of a cold injury, and 
may allow VA to establish service connection for residuals of 
cold injury that are diagnosed long after service.

Other evidence shows that the veteran was admitted to the 
Deborah Heart and Lung Center in March 1997 and underwent 
many surgical procedures with a reverse saphenous vein graft.  
In April 1997, he had a left leg amputation due to ischemic 
and gangrenous left foot.  The veteran had been diagnosed 
with Charcot's neuropathy involving the feet.  

In a June 2001 VA Form 21-4138 (JF), the veteran indicated 
that he landed in North Korea on November 17, 1950, and 
proceeded to the Chosin Reservoir, where temperatures dropped 
to -40°; and that they were evacuated on December 24th, 1950, 
but the veteran's feet were numb and he was fitted with 
arches for 2nd degree pes planus (flat feet); and that he had 
experienced circulatory problems ever since. 

At the May 2005 personal hearing before the undersigned 
Veterans Law Judge, the appellant testified that the veteran 
was exposed to extremely cold temperatures while in the 
Chosin Reservoir during service in Korea; he developed foot 
problems after service that made it difficult for him to walk 
on hard surfaces; VA treated the veteran with special shoes; 
and after service the veteran's feet were wide, with gangrene 
on the toes and black spots.  At the May 2005 Travel Board 
hearing, the appellant's representative noted that the 
veteran was an infantryman who served in Korea with the 7th 
Infantry Division, referred to as the Hourglass Division at 
the Chosin Reservoir, and that he had a service-connection 
claim for frostbite pending at the time of his death.

After a review of the evidence of record at the time of the 
veteran's death, the Board finds that, as contended, the 
veteran was exposed to extreme cold while in the Chosin 
Reservoir during service in Korea.  The Board finds the 
veteran and appellant credible regarding the testimony of the 
veteran's service in the Chosin Reservoir during service in 
Korea, as well as the extreme cold to which the veteran was 
exposed.  

The remaining question is whether there were any residuals of 
frostbite.  The Board finds that the weight of the competent 
evidence in the file at the date of the veteran's death in 
June 2001 demonstrates no residuals of cold injury 
(frostbite), 
including to the feet.  For these reasons, the Board finds 
that a preponderance of the evidence is against the 
appellant's claim, the claim must be denied, and the benefit 
of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 





ORDER

Service connection for the cause of the veteran's death is 
denied. 

An increased disability rating in excess of 30 percent for 
service-connected residuals of a left lower lobectomy, for 
purposes of accrued benefits, is denied.

Service connection for residuals of cold injury (frostbite), 
for purposes of accrued benefits, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


